Citation Nr: 0022012	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-05 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an increased evaluation for bilateral 
epidermatophytosis with cellulitis of the feet, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The appellant had active service from September 1968 to 
August 1970.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


REMAND

While this case was undergoing appellate review at the Board, 
additional evidence was received from the appellant.  This 
included numerous pictures of his lower extremities.  This 
evidence was submitted without a waiver of RO consideration, 
and thus the case must be returned for initial review by the 
RO.  38 C.F.R. § 20.1304 (1999).  

Also, in an associated statement, the appellant indicated 
that in his "recent medical records," since his last 
hospitalization in May 1999, revealed he had lost 62 pounds, 
but that the condition of his feet and legs had not improved.  
The claims folder contains a summary of a hospitalization in 
June 1999, but no subsequent records.  These records, 
apparently showing continued treatment of the pathology under 
consideration, should be obtained for association with the 
claims folder.

Finally, it is noted that the current 10 percent rating is 
assigned for bilateral involvement.  Consideration should be 
given to whether separate individual ratings should be 
assigned, if there is evidence of sufficient impairment.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, with the assistance of 
the appellant as needed, attempt to 
obtain copies of any clinical records 
showing treatment since May 1999.  To the 
extent needed, the appellant should be 
requested to provide dates and locations 
of any treatment rendered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, the RO should 
readjudicate the instant issue, to 
include consideration of evidence not 
previously considered by the RO.  This 
readjudication should include 
consideration of whether a new 
examination is needed, in view of 
evidence associated with the claims 
folder since the last examination.  The 
readjudication should also include 
consideration of whether separate 10 
percent ratings should be assigned for 
the foot pathology.

When the aforementioned development has been accomplished, to 
the extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board does not intimate any opinion as to 
the ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


